 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      WEYERHAEUSER COMPANY,
                                                               NO. C19-1277RSL
 9
                           Plaintiff,

10
                    v.                                         TEMPORARY RESTRAINING
                                                               ORDER
11
      HISCOX DEDICATED CORPORATION
      MEMBERS LIMITED as representative
12
      member of Syndicate 33 at Lloyd’s, et al.,

13
                           Defendants.

14
            This matter comes before the Court on plaintiff’s motion for a temporary restraining
15
     order. Having reviewed the file in this matter, including the letter from counsel for Hisox and
16

17   Starr Underwriting Agents Limited (Dkt. # 16), the Court hereby ORDERS as follows:

18          1. As the Honorable James L. Robart found on May 7, 2018, in the related matter C18-
19   0585JLR, plaintiff has satisfied the requirements for obtaining a temporary restraining order
20
     under Fed. R. Civ. P. 65(b) and LCR 65.
21
                   a. Plaintiff has demonstrated a likelihood of success on the merits of its anticipated
22
     request for an anti-suit injunction. See E. & J. Gallo Winery v. Andina Licores, S.A., 446 F.3d
23

24   984, 989 (9th Cir. 2006).

25                 b. Plaintiff will suffer immediate and irreparable harm if defendants are permitted
26   to interfere with this litigation before the Court is able to determine whether, under Washington
27

28   TEMPORARY RESTRAINING ORDER - 1
 1   law, the insured has a contractual right to a judicial forum in the jurisdiction of its choosing.
 2                 c. Defendants will suffer no cognizable injury or prejudice by virtue of having the
 3
     arbitration and venue issues determined in this jurisdiction. Plaintiff’s lawsuit was the first filed
 4
     and the issues were properly joined, with notice to and the participation of defendants, before
 5

 6   defendants filed a second lawsuit seeking injunctive relief in the courts of the United Kingdom.

 7                 d. A preliminary injunction in these circumstances is in the public interest because
 8   it serves to protect the jurisdiction of this Court and the public policies of this State.
 9
            2. Defendants are hereby prohibited from seeking, obtaining, pursuing, or enforcing an
10
     injunction against the proceedings in this matter during the term of this Order.
11
            3. The parties shall appear before the undersigned on Wednesday, August 28th, at 9:00
12

13   am to address whether this temporary restraining order will be converted to a preliminary

14   injunction. The Court has not seen the ex parte, sealed order apparently obtained by defendants
15   from the United Kingdom High Court of Justice (nor has it received any admissible evidence of
16
     its existence or terms), but plaintiff’s appearance and participation at the hearing are hereby
17
     COMPELLED and will not constitute a violation of the Interim Order and Penal Notice.
18

19

20
            Dated this 16th day of August, 2019.
21

22
                                                 A
                                                 Robert S. Lasnik
                                                 United States District Judge
23

24

25

26

27

28   TEMPORARY RESTRAINING ORDER - 2
